Exhibit 10.4

 



MASTER SERVICES AGREEMENT

 

THIS MASTER SERVICES AGREEMENT (“Agreement”) is made as of this 7th day of
April, 2014 (“Effective Date”) by and among ViruSure GmbH, an Austrian
corporation, with a business address at Tech Gate Science Part, Donau City
Strasse 1, A-1220, Vienna, Austria (“VIRUSURE”) and Nuvilex, Inc., a Nevada
corporation, with a business address at 12510 Prosperity Drive, Suite 310,
Silver Spring, Maryland 20904 U.S.A. (“COMPANY”).

 

BACKGROUND

 

VIRUSURE is a contract research organization engaged in providing products and
services including, without limitation, discovery and development services,
preclinical, clinical and commercial testing services, scientific and regulatory
consulting and research models and related services. COMPANY desires VIRUSURE to
provide and VIRUSURE agrees to provide the services described in this Agreement
(“Services”) pursuant to the terms and conditions of this Agreement. The
Services shall consist of individual studies or consultations (each, a “Study”)
defined in the Supporting Documents (as hereinafter defined). In consideration
of the mutual promises and covenants set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1.      The Study. VIRUSURE shall render the Services as set forth in a Protocol
and/or Statement of Work, Letter of Payment Authorization, Letter of Agreement,
Letter of Commitment, Work Order, Purchase Order or Consulting Services Letter
(the Protocol and/or Statement of Work, Letter of Payment Authorization, Letter
of Agreement, Letter of Commitment, Work Order, Purchase Order and Consulting
Services Letter are collectively referred to in this Agreement as the
“Supporting Documents”). A “Protocol” and/or “Statement of Work” shall mean an
attachment to this Agreement describing the nature, design and scope of the
Study and the schedule of work to be performed or consulting services to be
provided during the course of an individual Study conducted by VIRUSURE for
COMPANY. A “Letter of Payment Authorization”, “Letter of Agreement”, “Work
Order” or “Purchase Order” shall mean an attachment to this Agreement that
describes with respect to a particular Study the price, fees and payment
schedule for that Study and any modifications of the terms of this Agreement as
applied to a particular Study. A “Letter of Commitment” shall mean an attachment
to this Agreement that describes a commitment of space and resources by
VIRUSURE. A Consulting Services Letter shall mean an attachment to this
Agreement that describes VIRUSURE’s consulting services and pricing for such
services. In the event of a conflict between the terms contained in the
Supporting Documents and this Agreement, the terms of this Agreement shall
control, unless specifically agreed upon to the contrary in the Supporting
Documents. The Supporting Documents when signed by VIRUSURE and COMPANY shall be
incorporated into and made a part of this Agreement.

 

2.      Conduct of Services.

 

2.1. VIRUSURE will maintain industry standards of professional conduct in the
performance of the Study and in the preparation of all related reports. VIRUSURE
and COMPANY will adhere to all material government laws, rules and regulations
applicable to the conduct of the Study (“Applicable Law”). If applicable, and as
set forth in the Supporting Documents, VIRUSURE will perform the Study in
compliance with the current Good Laboratory Practices (“GLP”) or Good
Manufacturing Practices (“GMP”) of the appropriate governmental regulatory
agencies.

 

2.2. VIRUSURE will conduct the Study in accordance with the Supporting
Documents, which may be amended from time to time upon the mutual agreement of
VIRUSURE and COMPANY. VIRUSURE agrees not to intentionally change or deviate in
any material manner from the Supporting Documents without COMPANY’s prior
approval. Deviations from the Supporting Documents may be made in an emergency
without COMPANY’s approval, provided that VIRUSURE shall use commercially
reasonable efforts to obtain COMPANY’s verbal approval, which shall be
subsequently confirmed by COMPANY in writing. The parties acknowledge that
during the course of performing the Study in accordance with the Supporting
Documents, additional costs may be incurred by VIRUSURE as a result of
procedural changes which do not amount to or require a change in the Supporting
Documents, but which are deemed necessary by VIRUSURE to successfully perform
said Study, and which could not be foreseen at the time of the preparation of
the Supporting Documents. If such procedural changes occur, VIRUSURE shall
advise COMPANY prior to their implementation and obtain COMPANY's prior written
approval as to the necessity and additional cost thereof. Should such changes be
urgent, and VIRUSURE is unable to obtain COMPANY’s written approval in advance,
VIRUSURE shall use commercially reasonable efforts to obtain COMPANY’s verbal
approval, which shall be subsequently confirmed by COMPANY in writing. Upon
obtaining such approval, COMPANY agrees that in order to maintain the integrity
of the Study, VIRUSURE may proceed accordingly and be entitled to recover such
additional costs from COMPANY upon presentation of an explanation of such
procedural changes, urgency and the necessity thereof. VIRUSURE shall not
subcontract all or a part of the Services to a third party without obtaining
prior written consent of COMPANY.

 



1

 

 

2.3. After the Study has been completed, VIRUSURE may be requested by COMPANY to
provide additional consultation services concerning the Study. Upon such a
request by COMPANY, VIRUSURE will provide the requested services and will be
paid an amount mutually agreed to between COMPANY and VIRUSURE. These
consultation services will be subject to the provisions on Confidentiality and
Ownership set forth in Sections 8 and 13 of this Agreement, respectively.

 

3.      Test Articles. If applicable, COMPANY will provide VIRUSURE with
sufficient amounts of all compounds, materials, or other substances meeting
relevant specifications (“Test Articles”) with which to perform the Study, as
well as such complete and accurate data as is necessary to apprise VIRUSURE of
the identity, strength, purity, stability and composition or other appropriate
characteristics of each batch, proper storage and safe handling requirements of
Test Articles, including a Material Safety Data Sheet (“MSDS”) or equivalent
documentation (e.g. Genetically Modified Organism (“GMO”) assessment), such as
Sample Submission Form that is provided and requested by VIRUSURE. In addition,
COMPANY will provide VIRUSURE certification that the methods of synthesis,
fabrication, or derivation of Test Articles had been documented by COMPANY.
COMPANY will arrange shipments of Test Articles. All costs associated with
shipping Test Articles to VIRUSURE shall be the responsibility of COMPANY, and
VIRUSURE shall not be responsible for any loss, damage or destruction of the
Test Articles while in transit.

 

4.      Personnel. VIRUSURE will arrange for qualified personnel to support
VIRUSURE’s obligations under this Agreement. To the best of VIRUSURE’s
knowledge, VIRUSURE represents that none of its employees who are to participate
in a Study have been debarred and none of such employees are under consideration
to be debarred by the U.S. Food and Drug Administration from working in or
providing services to any pharmaceutical or biotechnology company under the
Generic Drug Enforcement Act of 1992, as amended.

 

5.      Inspections.

 

5.1. Upon reasonable advance notice, VIRUSURE will permit COMPANY, during normal
business hours and at mutually agreeable times, to visit the VIRUSURE facilities
where the Study is taking place to monitor VIRUSURE’s performance of the Study.

 

5.2. VIRUSURE will notify COMPANY as soon as practical in the event of any
regulatory inspection of VIRUSURE’s facilities that directly impacts a Study. In
the event of an inspection of COMPANY’s Study by a regulatory or administrative
agency, VIRUSURE will to the extent permissible under Applicable Law, consult
with and allow COMPANY to review and comment on any responses to such agency
related to the inspection.

 

5.3. To the extent that COMPANY engages a third party to perform any services
related to a Study, COMPANY shall provide all information requested by VIRUSURE
regarding such services, including without limitation all information regarding
regulatory and quality assurance sufficient to enable VIRUSURE to comply with
its own regulatory and/or quality assurance obligations.

 



2

 

 

6.      Records and Reports.

 

6.1. VIRUSURE will keep complete and accurate records of the status and progress
of the Study as required by the Supporting Documents.

 

6.2. Provided that COMPANY is not in default hereunder or under any of the
Supporting Documents, VIRUSURE will furnish a report or data containing
information specified in the Supporting Documents. All reports will be prepared
in the standard format of the VIRUSURE unless otherwise specified in the
Supporting Documents or as otherwise agreed to by the parties.

 

6.3. All raw data, study documentation, protocols, interim and final reports,
specimens generated as a result of a preclinical, clinical and/or commercial
Study (“Deliverables”) are COMPANY’s property. At COMPANY’s cost and expense, if
Applicable Law or COMPANY requires COMPANY’s property to be held by VIRUSURE,
VIRUSURE shall store COMPANY’s property as agreed upon in the Supporting
Documents and in accordance with VIRUSURE’s standard archiving terms and
conditions set forth on Exhibit A attached to this Agreement and made a part
hereof. Upon reasonable advance notice, provided that COMPANY is not in default
under this Agreement or under any of the Supporting Documents, COMPANY shall
have reasonable access to such material, and shall have the right to obtain
photocopies of the raw data and supporting documentation, at COMPANY’s expense.
Upon request and at the expense of COMPANY, VIRUSURE will assist COMPANY in
transferring any of COMPANY’s property to a third party as instructed by
COMPANY.

 

6.4. In the event VIRUSURE provides electronic access to the Study data,
records, reports and other documentation and COMPANY elects to use such
electronic access, the use of such electronic access shall be governed by
VIRUSURE’s standard electronic access terms and conditions which may be accessed
via VIRUSURE’s website.

 

7.      Compensation.

 

7.1. COMPANY will pay VIRUSURE as set forth in the Supporting Documents (“Study
Price”). All invoices are due and payable thirty (30) days from the date of
Company’s receipt of the invoice, and COMPANY agrees to pay all invoices
submitted. All amounts not paid by COMPANY when due shall accrue interest from
the applicable due date until paid, at the rate of one and one half percent
(1.5%) per month. VIRUSURE may elect to cease or suspend work on a Study or
withhold required reports or other deliverables if COMPANY does not make
payments when due and payable.

 

7.2. All applicable termination, delay, suspension or cancellation fees will be
set forth in the Supporting Documents.

 

7.3. COMPANY and VIRUSURE agree that neither COMPANY nor VIRUSURE should receive
a benefit or a detriment from differences arising from variations between
foreign currency exchange rates for the currencies used for this project and
those existing at the dates of the actual invoices, as published in the Wall
Street Journal. If such a difference is larger than +/- 5%, COMPANY and VIRUSURE
have the right to request a re-evaluation of the future billing rates based on
the work performed by VIRUSURE after such a difference is observed.

 

7.4. All Value Added Taxes, sales taxes and any other taxes required by
Applicable Law shall be paid by COMPANY.

 

8.      Confidentiality. The parties may exchange proprietary and confidential
information during the term of this Agreement, including, without limitation,
the existence and terms of this Agreement. The parties will identify, in
writing, such information as confidential and/or proprietary. If a party intends
to disclose confidential information to the other party orally, the disclosing
party shall: (i) alert the other party of the confidential nature of the
disclosure prior to the disclosure; and (ii) provide written notice to the other
party of the confidential nature and contents of such disclosure within ten (10)
days of the original disclosure. Each party will use its commercially reasonable
efforts to maintain such information in confidence and will employ reasonable
and appropriate procedures to prevent its unauthorized publication or
disclosure. Except as expressly authorized in writing, neither party shall use
the other party’s proprietary or confidential information for any purpose other
than in performance of this Agreement. The obligations of confidentiality set
forth in Section 8 of this Agreement will survive the termination or expiration
of this Agreement for a period of five (5) years. The confidentiality provisions
of Section 8 of this Agreement shall not apply to any part of such information,
which:

 

a)is known to the receiving party at the time it was obtained from the
disclosing party;

 



3

 

 

 

b)is acquired by the receiving party from a third party, and such third party
did not obtain such information directly or indirectly from the disclosing party
under an obligation not to disclose;

 

c)is or becomes published or otherwise in the public domain other than by
violation of this Agreement by the receiving party;

 

d)is independently developed by the receiving party without reference to or
reliance upon the information provided by the disclosing party; and

 

e)is required to be disclosed by the receiving party to comply with applicable
laws or governmental regulations; provided that the receiving party provides
prompt written notice of such disclosure to the disclosing party and cooperates
with the disclosing party’s reasonable and lawful actions to avoid and/or
minimize the extent of such disclosure.

 

9.      Use of Names.

 

Neither party will use the other party’s name or the name of any employee of the
other party in any advertising, packaging, promotional material, or any other
publicity relating to this Agreement, without the prior written approval of the
other party.

 

10.   Warranties.

 

10.1. COMPANY warrants that it owns all rights, title and interest in or
otherwise has the right to use the Test Articles and the intellectual property
related thereto, and that, to the best of COMPANY’s knowledge, VIRUSURE’s use of
any and all such Test Articles in connection with any Study will not infringe
the intellectual property rights of any third party.

 

10.2. VIRUSURE warrants that the Services shall conform to the specifications
set forth in the Supporting Documents, Applicable Law and the current material
applicable standards, regulations and procedures of the appropriate regulatory
agencies. VIRUSURE neither warrants nor represents that the results of the Study
will be acceptable to any regulatory or governmental agency to which they are
presented nor that the results of the Study will enable COMPANY to further
develop, market or otherwise exploit the Test Articles or any other product or
service.

 

10.3. THE WARRANTY BY COMPANY SET FORTH IN SECTION 10.2 ABOVE IS IN LIEU OF ANY
AND ALL OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR FOR NON-INFRINGEMENT OF A PATENT, TRADEMARK
OR OTHER INTELLECTUAL PROPERTY RIGHT.

 

11.     Limitation of Liability.

 

11.1. In as far as no other terms or conditions have been agreed, the VIRUSURE’s
liability in the event of any claim is limited to the performance of the
Services. VIRUSURE is exempt from honouring compensation, in particular for any
damages beyond the performance of the Services, unless gross negligence or
wilful misconduct can be proven. This clause shall continue to be effective
without limit of time after the expiration or termination of the Services.

 

11.2. VIRUSURE will not be liable for penalties or liquidated damages or for
special, indirect, consequential, punitive, exemplary or incidental damages of
any type or kind (including, without limitation, lost profits) regardless of
whether any such losses or damages are characterized as arising from breach of
contract, breach of warranty, tort, strict liability or otherwise, even if
VIRUSURE is advised of the possibility of such losses or damages, or if such
losses or damages are foreseeable.

 

 



4

 

 

11.3. VIRUSURE’s liability under this Agreement, regardless of the form of
action, shall be limited to actual damages and shall not exceed the total amount
paid for the Protocol or Statement of Work under which such liability arises,
except to the extent caused by gross negligence or wilful misconduct of the
VIRUSURE. In no event shall either VIRUSURE be liable for any damages arising
from or in connection with any decision by COMPANY or any third party, made
independently of the Services or VIRUSURE’s confidential information provided
under this Agreement, to further research, develop or market Test Articles or
any derivative or product or service related thereto or the use of Test Articles
or any product or derivative or service related thereto.

 

11.4. Subject to the limitations set forth in this Section 11, in the event that
VIRUSURE commits a breach of the warranty set forth in Section 10.2 above,
VIRUSURE’s sole liability, and COMPANY’s sole remedy, shall be for VIRUSURE to
perform, at VIRUSURE’s cost and expense, the affected work or portion of the
research affected by the breach to the relevant specification.

 

12.     Indemnities.

 

12.1. Subject to the limitations of liability contained in Section 11 of this
Agreement above, VIRUSURE will defend, indemnify, save and hold harmless COMPANY
and its parent, subsidiaries and affiliates, and their respective directors,
officers, employees and agents, from and against any claims, demands, lawsuits,
actions, causes of action, losses, damages, fines and liabilities, including,
without limitation, reasonable attorneys’ fees and any costs and expenses
associated with each party’s compliance with a subpoena or other similar legal
request related to a Study (“Claims”) arising out of or in connection with or
attributable to VIRUSURE’s breach of this Agreement, gross negligence or wilful
misconduct in performance of the Study and will pay any costs and damages which
may be assessed against them, provided that VIRUSURE is given written notice of
the Claims within ten (10) days of the date of notice to COMPANY and is given
information, reasonable assistance and sole authority to defend the Claims,
provided that no settlement of such Claims may be effected by VIRUSURE without
COMPANY’s written consent (which consent will not be unreasonably withheld).

 

12.2. COMPANY will defend, indemnify, save and hold harmless VIRUSURE and its
parent, subsidiaries and affiliates, and their respective directors, officers,
employees and agents, from and against any Claims arising out of or in
connection with or attributable to: (i) the research, development, manufacture,
distribution, use, sales or other disposition by COMPANY, or any distributor,
collaborator, customer, sub-licensee, contractor, subcontractor, representative
or agent of COMPANY, of the Test Articles and/or any other substances upon which
the services of VIRUSURE were performed, except to the extent such Claims arise
from VIRUSURE’s breach of this Agreement, or gross negligence or wilful
misconduct of VIRUSURE; or (ii) any infringement of any third party’s patent
rights or unauthorized use or misappropriation of its know-how related to the
Study, except to the extent such Claims arise from or in connection with the
intellectual property, confidential information or other techniques of VIRUSURE
employed in the performance of the Services; or (iii) COMPANY’s breach of this
Agreement, gross negligence or wilful misconduct in connection with this
Agreement and will pay any costs and damages which may be assessed against them,
provided that COMPANY is given written notice of the Claims within ten (10) days
of the date of notice to VIRUSURE and is given information, reasonable
assistance and sole authority to defend the Claims, provided that no settlement
of such Claims may be effected by the VIRUSURE without COMPANY’s written consent
(which consent will not be unreasonably withheld).

 

13.     Ownership. Any inventions and/or techniques for carrying out the
Services which relate to the conduct of VIRUSURE’s business are and shall remain
VIRUSURE’s exclusive property, including, but not limited to; present and future
documentation, scientific and technical data, test procedures and other
information that is owned or licensed by VIRUSURE and that is not developed
hereunder. Subject to the terms and conditions hereof, VIRUSURE shall have the
right to use concurrent control data as part of its general historical database.
Any data, discoveries or inventions developed or generated pursuant to this
Agreement which directly relate to any information or materials (including Test
Articles) provided by COMPANY under this Agreement or those relating to
Deliverables, including, without limitation, new data, uses, processes or
compositions directly relating to the information or materials (including Test
Articles) provided under this Agreement or those relating to Deliverables shall
be the exclusive property of COMPANY. VIRUSURE agrees to assist COMPANY in
securing for COMPANY any patents, copyrights or other proprietary rights in such
data, discoveries or inventions and to perform all acts that may be reasonably
required to vest in COMPANY all right, title and interest in such data,
discoveries or inventions, and VIRUSURE shall be reasonably compensated for such
assistance. All costs and expenses associated with establishing COMPANY’s rights
therein shall be COMPANY’s responsibility.

 



5

 

 

14.     Force Majeure. Except with respect to the payment of monies due under
this Agreement, neither party shall be considered in default of the performance
of any obligation hereunder to the extent that the performance of such
obligation is prevented or delayed by fire, flood, earthquake, hurricane,
explosion, disease, contamination, strike, acts of terrorism, war, insurrection,
embargo, government requirement, civil or military authority, act of God, or any
other event, occurrence or condition which is not caused, in whole or in part,
by that party, and which is beyond the reasonable control of that party.

 

15.     Term and Termination.

 

15.1. This Agreement will commence on the Effective Date and will continue for
five (5) years from the Effective Date or until terminated by the parties as set
forth below.

 

15.2. COMPANY shall have the right to terminate an on-going Study at any time
without cause upon thirty (30) days prior written notice to VIRUSURE. In the
event a Study is terminated without cause, VIRUSURE shall be paid for all
Services rendered through the effective date of termination, together with any
additional expenses incurred in connection with the shutdown of the Study,
including, without limitation, any irrevocably committed costs incurred by
VIRUSURE.

 

15.3. Either party may terminate this Agreement upon thirty (30) day’s notice to
the other party, provided that VIRUSURE completes all Studies in progress and
COMPANY makes all payments due to VIRUSURE through the effective date of
termination date as set forth in Section 16.2.

 

15.4. Upon termination, neither party will have any further obligations under
this Agreement, except that: (i) the liabilities accrued through the effective
date of termination; and (ii) the obligations which by their terms survive
termination, including the applicable confidentiality, record keeping,
regulatory compliance, intellectual property and indemnification provisions of
this Agreement, shall survive termination.

 

16. Employee Solicitation. COMPANY agrees that, during the term of a Study and
for a period of one hundred eighty (180) days thereafter, COMPANY will not
solicit for hire or hire as an employee, or engage as an independent contractor,
any person who has been involved in rendering services on the Study, without the
prior written consent of VIRUSURE. In the event of such solicitation, hiring or
engagement, in addition to any other remedy VIRUSURE may have, COMPANY shall pay
to VIRUSURE an amount equal to such employee’s annual salary.

 

17. Dispute Resolution. The parties shall attempt, in good faith, to resolve
through negotiations any controversy, claim, or dispute arising out of this
Agreement. In the event that negotiations are not successful, the controversy,
claim or dispute shall be submitted to third party mediation upon terms
reasonably acceptable to the parties. If such claim, controversy or dispute is
not resolved through mediation, upon written demand of either party, the claim,
controversy or dispute shall be submitted to arbitration. Such arbitration shall
take place and proceed in accordance with the laws of Austria and rules of
Conciliation and Arbitration of the International Chamber of Commerce. A record
and transcript of the proceedings shall be maintained. Any award shall be made
in writing and in reasonable detail, setting forth the findings of fact and
conclusion of law supporting the award. The determination of a majority of the
panel of arbitrators shall be the decision of the arbitrators, which shall be
binding regardless of whether one of the parties fails or refuses to participate
in the arbitration. The decision shall be enforceable by a court of law,
provided that the decision is supported by substantial fact and is without
material error of law. All costs of such arbitration, except expert fees and
attorneys’ fees, shall be shared equally by the parties.

 

18. Miscellaneous.

 

18.1. Notices. All notices from one party to the other will be in writing and
will be delivered by addressing the same to the addresses first set forth above,
or at such other address as either party may specify in writing to the other.
Notices shall be sent by overnight courier, certified mail, return receipt
requested, or by other means of delivery requiring a written acknowledged
receipt. All notices shall be effective upon receipt.

 



6

 

 

18.2. Independent Contractor. The business relationship of VIRUSURE to COMPANY
is that of an independent contractor and not of a partner, joint venture,
employer, employee or any other kind of relationship. VIRUSURE will be solely
responsible for expenses and liabilities associated with the employment of its
employees.

 

18.3. Assignment. This Agreement, and the rights and obligations under this
Agreement, may not be assigned or transferred by either party without the prior
written consent of the other party, except that either party may assign this
Agreement to an affiliated company or in connection with the merger,
consolidation or sale of substantially all assets related to the Study.

 

18.4. Entire Agreement. This Agreement, together with the Supporting Documents,
sets forth the entire agreement and understanding between the parties,
superseding any and all previous statements, negotiations, documents agreements
and understandings, whether oral or written, as to the subject matter of the
Agreement. No modification or waiver of the provisions of this Agreement shall
be valid or binding on either party unless in writing and signed by both
parties. No waiver of any term, right or condition under this Agreement on any
one occasion shall be construed or deemed to be a waiver or continuing waiver of
any such term, right or condition on any subsequent occasion or a waiver of any
other term, right or condition hereunder.

 

18.5. Severability. In the event that any one or more of the provisions
contained in this Agreement is for any reason, held to be invalid, illegal or
unenforceable in any respect, that invalidity, illegality or unenforceability
will not affect any other provisions of this Agreement, and all other provisions
will remain in full force and effect. If any provision of this Agreement is held
to be excessively broad, it will be reformed and construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by law.

 

18.6. Applicable Law. This Agreement will in all events and for all purposes be
governed by, and construed in accordance with, the laws of Austria without
regard to any choice of law principle that would dictate the application of the
law of another jurisdiction.

 

18.7. Counterparts. This Agreement may be executed in counterparts, which taken
together shall constitute a single legal document.

 

18.8. Language of Agreement. The parties acknowledge that it is their express
wish that this Agreement and all notices and other documents to be given or
executed pursuant hereto be in English.

 

 



7

 

 

 

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
and delivered this Agreement as of the Effective Date.

 

 ViruSure   Nuvilex, Inc.

By: /s/ Andy Bailey                            

 

By: /s/ Kenneth L. Waggoner                     

Print Name: Andy Bailey     Print Name: Kenneth L. Waggoner   Title:
CEO/Operations Director   Title: Chief Executive Officer and President Date:
April 7, 2014      Date: April 7, 2014

 

 

 

 



8

 

 

 

 

Exhibit A

 

Archive Terms and Conditions

 

1.All raw data, study documentation, protocols, interim and final reports,
specimens generated as a result of a preclinical Study or case histories
generated as a result of a clinical or commercial Study that COMPANY requests be
held in VIRUSURE’s archive facility or that Applicable Law requires be held in
VIRUSURE’s archive facility shall hereinafter be referred to as “Materials.”
VIRUSURE agrees to comply with industry standards in connection with the storage
of the Materials and adhere to all Applicable Law with respect to the storage of
the Materials.

 

2.VIRUSURE shall store the Materials at its current storage rates, which may be
increased on an annual basis upon agreement between VIRUSURE and COMPANY. If the
Materials require additional and/or special storage requirements, additional
charges for storage shall be assessed and invoiced to COMPANY. Invoices shall be
due and payable thirty (30) days from the date of the invoice and COMPANY agrees
to pay all invoices submitted.    

3.VIRUSURE’s liability for archival services under this Agreement, regardless of
the form of action, shall not exceed the fee paid for one year’s storage of the
Materials, except to the extent caused by the breach of this Agreement, the
gross negligence or wilful misconduct byVIRUSURE. In no event shall VIRUSURE be
liable for penalties or liquidated damages or for special, indirect,
consequential punitive, exemplary or incidental damages of any type or kind
(including, without limitation, lost profits) in connection with the storage of
the Materials. VIRUSURE shall have no liability for loss of the Materials beyond
its reasonable control, including losses caused by loss of refrigeration.    

4.The Materials shall be archived for the period set forth in the Supporting
Documents (“Retention Period”). Upon the expiration of the Retention Period,
VIRUSURE shall contact COMPANY to determine disposition of the Materials as
follows: (i) extended storage of the Materials; (ii) return of the Materials to
COMPANY at COMPANY’s expense to be archived in accordance with Applicable Law or
(iii) where offered by VIRUSURE , disposal of Materials at COMPANY’s expense. If
COMPANY requests VIRUSURE to continue to store the Materials and VIRUSURE
agrees, the cost for storage of the Materials shall continue to be invoiced to
COMPANY at VIRUSURE’s then current rates. If COMPANY fails to give such
instructions, VIRUSURE shall so notify COMPANY, and if such instructions are
still not forthcoming within thirty (30) days of said notification, then
VIRUSURE shall have the option of (i) continuing storage of the Materials, which
will be deemed to have been authorized for an additional period of not less than
one (1) year, or (ii) VIRUSURE may return the Materials to COMPANY at COMPANY’s
expense or (iii) dispose of the Materials at COMPANY’s expense provided
regulatory retention periods have expired. If COMPANY intends to go out of
business or to transfer ownership of the Materials, COMPANY will provide notice
to VIRUSURE with instructions for disposition of the Materials. If COMPANY fails
to give such instructions, VIRUSURE shall dispose of the Materials at COMPANY’s
expense provided regulatory retention periods have expired. COMPANY agrees that
VIRUSURE shall have access to the Materials at all times in order to comply with
Applicable Law. COMPANY shall be liable for storage charges until the Materials
are returned to COMPANY. At any time while the Materials are in transit to
COMPANY, all risk of loss or exposure to the Materials shall be borne by
VIRUSURE.

 

5.VIRUSURE will not release the Materials to any third party, without COMPANY's
written permission unless such disclosure is compelled by valid subpoena or
Applicable Law. If such disclosure is requested, VIRUSURE shall use its
commercially reasonable efforts to provide COMPANY with written notice prior to
such release. Prior to release or inspection of any Materials by COMPANY or its
agents, COMPANY shall provide all reasonable documentation requested by
VIRUSURE.

 

 



9

